UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:9/30_ Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Appleseed Fund Schedule of Investments December 31, 2011 (Unaudited) Common Stocks - 71.19% Shares Fair Value Business Services - 1.43% Staples, Inc. $ Consumer Discretionary - 7.50% Hanesbrands, Inc. (a) Shimano, Inc. (b) Consumer Staples - 12.43% Avon Products, Inc. Dr. Ci:Labo Co., Ltd. (b) Female Health Company / The John B. Sanfilippo & Son, Inc. (a) Energy - 7.05% Nabors Industries, Ltd. (a) Noble Corp. (a) Financials - 6.77% Annaly Capital Management, Inc. (c) Western Union Co. Willis Group Holdings PLC Health Care Services - 4.13% Albany Molecular Research, Inc. (a) PDI, Inc. (a) Industrials - 4.29% Mabuchi Motor Co., Ltd. (b) Materials - 5.81% Sealed Air Corp. Pharmaceuticals - 7.98% Johnson & Johnson Novartis AG (d) Real Estate - 6.62% Pico Holdings, Inc. (a) Weyerhaeuser Co. (c) Technology - 2.62% Rohm Company, Ltd. (b) Telecommunication Services - 4.56% SK Telecom Co., Ltd. (d) TOTAL COMMON STOCKS (Cost $143,794,701) See accompanying ntoes which are an integral part of these financial statements. Appleseed Fund Schedule of Investments - continued December 31, 2011 (Unaudited) Gold Trusts - 16.79% Shares Fair Value Central Gold Trust (a) (f) (g) $ ETFS Gold Trust (a) (e) iShares Gold Trust (a) (e) SPDR Gold Trust (a) (e) Sprott Physical Gold Trust (a) (f) (g) TOTAL GOLD TRUSTS (Cost $28,037,697) Principal Certificates of Deposit - 1.03% Amount Pacific Coast Bank, 0.20%, 01/18/2012 $ Pacific Coast Bank, 0.17%, 03/08/2012 Self-Help Federal Credit Union, 0.75%, 02/29/2012 Self-Help Federal Credit Union, 0.75%, 02/29/2012 University Bank, 0.095%, 01/05/2012 TOTAL CERTIFICATES OF DEPOSIT (Cost $2,002,603) Money Market Securities - 10.49% Shares Federated Government Obligations Fund - Institutional Shares, 0.01% (h) TOTAL MONEY MARKET SECURITIES (Cost $20,407,666) TOTAL INVESTMENTS (Cost $194,242,667) - 99.50% $ Other assets less liabilities - 0.50% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing (b) Japanese Security (c) Real Estate Investment Trust (d) American Depositary Receipt (e) Exchange-Traded Fund (f) Closed-End Mutual Fund (g) Passive Foreign Investment Company (h) Variable rate security; the money market rate shown represents the rate at December 31, 2011. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying ntoes which are an integral part of these financial statements. Appleseed Fund Futures Contracts December 31, 2011 (Unaudited) Short Futures Contracts Number of (Short) Contracts Underlying Face Amount at Fair Value Unrealized Appreciation (Depreciation) Japanese Yen Currency Futures Contract March 2012 ) $ ) $ ) Total Short Futures Contracts $ ) See accompanying ntoes which are an integral part of these financial statements. Appleseed Fund Related Notes to the Schedule of Investments December 31, 2011 (Unaudited) Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, real estate investment trusts, exchange-traded funds, closed-end funds, and gold trusts are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Appleseed Fund Related Notes to the Schedule of Investments - continued December 31, 2011 (Unaudited) Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. The Adviser used inputs such as pricing of similar securities and market movements of the underlying common stock to fair value reverse convertible bonds.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Short-term investments in fixed income securities, with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. Appleseed Fund Related Notes to the Schedule of Investments - continued December 31, 2011 (Unaudited) The following is a summary of the inputs used in valuing the Fund’s investments as of December 31, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
